Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/22 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #1, 4, 5, 6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberer et al., (U.S. Pub. No. 2017/0194220 A1), hereinafter referred to as “Lieberer” and further in view of Tomita et al., (U.S. Pub. No. 2008/0142500 A1), hereinafter referred to as “Tomita”

Lieberer shows, with respect to claim #1, a method  and apparatus of heating product substrates by irradiating the substrates (fig. #3, item 60) with light (paragraph 0036, 0054) using a heating  apparatus (fig. #2, item 220) (paragraph 0057) configured to generate the light for heating the product substrates (paragraph 0055), wherein the device is controlled by sensors (paragraph 0102), controlled by recipes stored in computer-readable instructions (paragraph 0037), the heat treatment method comprising the steps of preparing and storing a plurality of heat treatment product recipes associated with different lots of the product substrates (paragraph 0037-0038), wherein each one of said heat treatment product recipes corresponds to substrates having given characteristic product features (paragraph 0040); (a) preparing and storing heat treatment dummy recipes specifying treatment conditions of heat treatment for dummy wafers, wherein said heat treatment dummy recipes correspond to and are associated with corresponding ones of said heat treatment product recipes stored in a memory device (paragraph 0037), wherein said product recipes and said dummy recipes are capable of being edited and displayed on an operator display (paragraph 0037-0038) a heat treatment method of heating a substrate selecting from among said heat treatment product recipes a given product recipe corresponding to a given lot of said product substrates prior to starting heat treatment of said lot of said product substrates (paragraph 0038) further including, when the product recipe has been selected in the step (b) and prior to starting the heat treatment for the lot of product wafers (paragraph 0038), performing the heat treatment dummy recipe associated with the lot of product substrates so as to adjust the temperature of in-chamber structures (wafer support plate) to a stabilized temperature (paragraph 0006), the stabilized temperature being a temperature of said in- chamber structures obtained when the temperature of said in-chamber structures is increased to be constant after the heating treatment is continuously performed on a plurality of product wafers in a lot in the chamber (paragraph 0040), without preheating said in-chamber structures (as maintained by light) (paragraph 0090, 0039, 0109).

The Examiner notes that the language of Lieberer is not exactly the language used by the amended claim #1. However, the Examiner notes the following; 
Lieberer shows a method of heating the support both by light (paragraph 0090) and adjusting and maintaining the temperature of the support system while the substrate/wafer is in the support holder (paragraph 0039, 0109).
For these reasons, the Examiner takes the position that the clamed invention of the presently presented clam #1 is taught by Lieberer.

Lieberer substantially shows the claimed invention as shown above. 

Lieberer substantially shows the claimed invention as shown in the rejection above.
Lieberer fails to state explicitly, with respect to claim #1, method including, prohibiting the apparatus from selecting any of said heat treatment dummy recipes by preventing said heat treatment dummy recipes from being displayed on said display, once the operator has already selected one of said heat treatment product recipes displayed on said display.

Tomita teaches, with respect to claim #1, a method and device wherein a computer (fig. #1, item 5) (paragraph 0067) controls the heating device/plate (fig. #5, item 37) (paragraph 0101) consisting of heating units (fig. #5, item H1, H2 and H3) (paragraph 0087), wherein control portion (fig. #9, item 6) manages the manufacturing recipes (paragraph 0101), wherein the operator can select the desired operational recipe (i.e. prohibiting the unwanted/dummy recipes from being display or processed) (paragraph 0104).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, method including, prohibiting the apparatus from selecting any of said heat treatment dummy recipes by preventing said heat treatment dummy recipes from being displayed on said display, once the operator has already selected one of said heat treatment product recipes displayed on said display, into the method of Lieberer, with the motivation that the laser energy input and thus the resulting temperature in the workpiece can be easily controlled via the current, as taught by Tomita.

Lieberer shows, with respect to claim #4, a method wherein in the step (a), including specifying a gas treatment in which only a nitrogen gas can be specified as a treatment gas (0036).
Lieberer shows, with respect to claim #5, a method wherein in the step (a), a wafer thermometer that measures temperature of the dummy wafer or a susceptor thermometer that measures temperature of a susceptor for placing the dummy wafer can be specified as a thermometer for temperature control (paragraph 0047-0053).


Lieberer shows, with respect to claim #6, a method  and apparatus of heating product substrates by irradiating the substrates (fig. #3, item 60) with light (paragraph 0036, 0054) using a heating  apparatus (fig. #2, item 220) (paragraph 0057) configured to generate the light for heating the product substrates (paragraph 0055), wherein the device is controlled by sensors (paragraph 0102), controlled by recipes stored in computer-readable instructions (paragraph 0037), the heat treatment method comprising the steps of preparing and storing a plurality of heat treatment product recipes associated with different lots of the product substrates (paragraph 0037-0038), wherein each one of said heat treatment product recipes corresponds to substrates having given characteristic product features (paragraph 0040); (a) preparing and storing heat treatment dummy recipes specifying treatment conditions of heat treatment for dummy wafers, wherein said heat treatment dummy recipes correspond to and are associated with corresponding ones of said heat treatment product recipes stored in a memory device and the storage part configured to associate and store the heat treatment product recipes and the heat treatment dummy recipes (paragraph 0037-0038), wherein said product recipes and said dummy recipes are capable of being edited and displayed on an operator display (paragraph 0037-0038) a heat treatment method of heating a substrate selecting from among said heat treatment product recipes a given product recipe corresponding to a given lot of said product substrates prior to starting heat treatment of said lot of said product substrates (paragraph 0038) further including, when the product recipe has been selected in the step (b) and prior to starting the heat treatment for the lot of product wafers (paragraph 0038), performing the heat treatment dummy recipe associated with the lot of product substrates so as to adjust the temperature of in-chamber structures (wafer support plate) to a stabilized temperature (paragraph 0006), the stabilized temperature being a temperature of said in- chamber structures obtained when the temperature of said in-chamber structures is increased to be constant after the heating treatment is continuously performed on a plurality of product wafers in a lot in the chamber (paragraph 0040), without preheating said in-chamber structures (as maintained by light) (paragraph 0090, 0039, 0109).

The Examiner notes that the language of Lieberer is not exactly the language used by the amended claim #6. However, the Examiner notes the following; 
Lieberer shows a method of heating the support both by light (paragraph 0090) and adjusting and maintaining the temperature of the support system while the substrate/wafer is in the support holder (paragraph 0039, 0109).
For these reasons, the Examiner takes the position that the clamed invention of the presently presented clam # 6 is taught by Lieberer.

Lieberer substantially shows the claimed invention as shown above. 

Lieberer substantially shows the claimed invention as shown in the rejection above.
Lieberer fails to state explicitly, with respect to claim #6, method including, prohibiting the apparatus from selecting any of said heat treatment dummy recipes by preventing said heat treatment dummy recipes from being displayed on said display, once the operator has already selected one of said heat treatment product recipes displayed on said display.

Tomita teaches, with respect to claim #6, a method and device wherein a computer (fig. #1, item 5) (paragraph 0067) controls the heating device/plate (fig. #5, item 37) (paragraph 0101) consisting of heating units (fig. #5, item H1, H2 and H3) (paragraph 0087), wherein control portion (fig. #9, item 6) manages the manufacturing recipes (paragraph 0101), wherein the operator can select the desired operational recipe (i.e. prohibiting the unwanted/dummy recipes from being display or processed) (paragraph 0104).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, method including, prohibiting the apparatus from selecting any of said heat treatment dummy recipes by preventing said heat treatment dummy recipes from being displayed on said display, once the operator has already selected one of said heat treatment product recipes displayed on said display, into the method of Lieberer, with the motivation that the laser energy input and thus the resulting temperature in the workpiece can be easily controlled via the current, as taught by Tomita.


Lieberer shows, with respect to claim #9, a method wherein in the input part, only a nitrogen gas can be specified as a treatment gas, when the dummy recipes are prepared (0036).

Lieberer shows, with respect to claim #10, a method wherein in the input part, including a wafer thermometer that measures temperature of the dummy wafers or a susceptor thermometer that measures temperature of a susceptor for holding the dummy wafers can be specified as a thermometer for temperature control, when the dummy recipes are prepared (paragraph 0047-0053).

//
Claims #3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberer et al., (U.S. Pub. No. 2017/0194220A1), hereinafter referred to as “Lieberer” as modified by Tomita et al., (U.S. Pub. No. 2008/0142500 A1), hereinafter referred to as “Tomita” as shown in the rejection of claims #1 and 6 above and further in view of KUBOTA et al., (U.S. Pub. No. 202012/0238040 A1), hereinafter referred to as “Kubota”.

Lieberer as modified by Tomita substantially shows the claimed invention a as shown in the rejection of claims #1 and 6 above.

 Lieberer as modified by Tomita, fail to show, with respect to claim #3 and 8, a method wherein in the step (a), specification of flash heating performed by a flash lamp is prohibited.

Kubota teaches, with respect to claim #3 and 8, a method wherein temperature is reflected to processing recipe (fig. #2, item 64) wherein the heat radiation is performed using a laser for controlling a heating and cooling (paragraph 0056).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3 and 8, a method wherein in the step (a), specification of flash heating performed by a flash lamp is prohibited, into the method of Lieberer as modified by Tomita with the motivation that due to continuous transistor scaling requirements millisecond annealing has become a priority. The use of laser annealing offers advantages to the heat lamp annealing process for the following reasons well known in the art;
Greater control to vary temperature requirements in small/close locations or in variation of materials; thus, if dummy materials are different than final deposition material, damage can be avoided.
Fast ramp up rates for spike anneals are important here to attain high activation levels and minimize diffusion in the Si region. i.e. minimizing damage to excepting structures.
Therefore, it would have been obvious for one of ordinary skill in the art to substitute laser annealing for the dummy wafer treatments, as taught by Kubota.



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
1) Zhao et al., 6,616,767
	a) Automation controls for heating; column 7, line65-67; column #8, line 1-49; column #17, line 30-57.
2) Chiba, 4,924,073; Abstract; Measurement, control and purpose (Entire Patent).
3) Watanabe et al., 2010/0135877; Control and operation; paragraph 0010-0012, 0042.
4) Hayashida et al., 2008/0026153; Control and operation; entire publication.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
11/20/2022

/MONICA D HARRISON/            Primary Examiner, Art Unit 2815